               Case 3:20-mj-70456-MAG Document 11 Filed 08/10/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney                                               FILED
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division                                               Aug 10 2020

 4 CHRISTOFFER LEE (CABN 280360)                           SUSANY. SOONG
   Assistant United States Attorney                   CLERK, U.S. DISTRICT COURT
 5
          450 Golden Gate Avenue, Box 36055        NORTHERN DISTRICT OF CALIFORNIA
 6        San Francisco, California 94102-3495              SAN FRANCISCO
          Telephone: (415) 436-7241
 7        FAX: (415) 436-7234
          christoffer.lee@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         ) Case No. 3:20-mj-70456-MAG
                                                       )
14           Plaintiff,                                )
                                                       ) STIPULATION AND PROTECTIVE ORDER
15      v.                                             ) [PROPOSED]
                                                       )
16   RAJNISH SHOKEEN,                                  )
                                                       )
17           Defendant.                                )
                                                       )
18

19

20           With the agreement of the parties, the Court enters the following Protective Order:
21           Defendant Rajnish Shokeen is charged with violations of 26 U.S.C. § 7206(1) – Filing False Tax
22 Return and 26 U.S.C. § 7206(2) - Aiding and Advising False Tax Returns. Upon receipt of a discovery

23 request, the United States will produce documents and other materials pertaining to the defendants and

24 the charged offenses to defense counsel. The discovery to be provided includes documents or other

25 materials falling into one or more of the following categories (collectively, “Protected Information”):

26           1. Personal Identifying Information of any individual (other than his or her name), including
27               without limitation any person’s date of birth, social security number, residence or business
28
     STIPULATED PROTECTIVE ORDER
     3:20-MJ-70456-MAG
     UNITED STATES V. SHOKEEN
              Case 3:20-mj-70456-MAG Document 11 Filed 08/10/20 Page 2 of 4




 1              address, telephone numbers, email addresses, driver’s license number, professional license

 2              number, family members names, or criminal histories (“Personal Identifying Information”);

 3          2. Financial information of any individual or business, including without limitation bank

 4              account numbers, credit or debit card numbers, account passwords, contact information, and

 5              taxpayer identification numbers (“Financial Information”); and

 6          3. Medical records or other patient information of any individual covered by the Health

 7              Insurance Portability and Accountability Act of 1996 (HIPAA) (“Medical Information”).

 8

 9          To ensure that Protected Information is not subject to unauthorized disclosure or misuse,

10          IT IS HEREBY ORDERED that defense counsel of record, their investigators, assistants, and

11 employees (collectively, “the defense team”) may review with the defendant all discovery material

12 produced by the government, but shall not provide a defendant with copies of, or permit defendant to

13 make copies of, or have unsupervised access to, any discovery material produced by the government that

14 contains Protected Information, unless the Personal Identifying Information, Financial Information,

15 and/or Medical Information has first been entirely redacted from the discovery materials. The

16 government and defense counsel are ordered to work together to ensure that these materials are

17 protected, but that defendant has as much access to the materials as can be provided consistent with this

18 Court’s order. Discovery material that clearly pertains to a specific defendant and does not contain

19 Protected Information regarding any other person (e.g., defendant’s own bank records, telephone

20 records, and business records) may be provided to that defendant unredacted.

21          Defense counsel may also provide unredacted copies of Protected Information to any experts

22 retained to assist with the preparation of the defense in the captioned case. The defendant, all members

23 of the defense team, and any experts who receive discovery under this Order shall be provided a copy of

24 this Order along with those materials and shall initial and date the order reflecting their agreement to be

25 bound by it.

26          The materials provided pursuant to this protective order may only be used for the specific

27 purpose of preparing or presenting a defense in this matter unless specifically authorized by the Court.

28
     STIPULATED PROTECTIVE ORDER
     3:20-MJ-70456-MAG
     UNITED STATES V. SHOKEEN
              Case 3:20-mj-70456-MAG Document 11 Filed 08/10/20 Page 3 of 4




 1          This Order shall also apply to any copies made of any materials covered by this Order.

 2          IT IS FURTHER ORDERED that neither a defendant nor any member of the defense team

 3 shall provide any discovery material produced by the government—whether or not the material

 4 constitutes or contains Protected Information within the meaning of this Order—to any third party (i.e.,

 5 any person who is not a member of the defense team) or make any public disclosure of the same, other

 6 than in a court filing, without the government’s express written permission or further order of this Court.

 7 If a party files a pleading that references or contains or attaches Protected Information subject to this

 8 Order, the party must move to seal that filing.

 9          IT IS FURTHER ORDERED that defense counsel shall return materials subject to this

10 Protective Order (including any copies) to the United States within 14 days after whichever event occurs

11 last in time: dismissal of all charges against the defendant; defendant’s acquittal; defendant’s sentencing;

12 or the conclusion of any direct appeal. After the United States receives documents and materials subject

13 to this Order, it shall maintain those documents and materials until the period for filing a motion under

14 28 U.S.C. § 2255 has expired. After the statutory period for filing a motion under 28 U.S.C. § 2255 has

15 expired, the United States is free to destroy documents and materials subject to this Order. If defendant

16 is represented by counsel and files a motion pursuant to 28 U.S.C. § 2255, the United States will provide

17 counsel with the documents and materials subject to this Protective Order under the terms of this Order.

18 Defendant’s attorney in any motion under 28 U.S.C. § 2255 shall return the documents and materials

19 subject to this Protective Order within 14 days after the district court’s ruling on the motion or 14 days

20 after the conclusion of any direct appeal of the district court’s order denying the motion, whichever is

21 later. This stipulation is without prejudice to either party applying to the Court to modify the terms of

22 any protective order. This Court shall retain jurisdiction to modify this Order upon motion of either

23 party even after the conclusion of district court proceedings in this case.

24 //

25 //

26

27

28
     STIPULATED PROTECTIVE ORDER
     3:20-MJ-70456-MAG
     UNITED STATES V. SHOKEEN
               Case 3:20-mj-70456-MAG Document 11 Filed 08/10/20 Page 4 of 4




 1    IT IS SO STIPULATED.                        DAVID L. ANDERSON
                                                  United States Attorney
 2

 3
      Dated: 8/10/2020                            __/s/___________________________________
 4
                                                  CHRISTOFFER LEE
 5                                                Assistant United States Attorney

 6                                                __/s/___________________________________
                                                  JAY WEILL
 7                                                Counsel for Defendant Rajnish Shokeen
 8

 9

10
      IT IS SO ORDERED.
11

12
      Dated:    8/10/2020                         Hon. Thomas S. Hixson
13                                                United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATED PROTECTIVE ORDER
     3:20-MJ-70456-MAG
     UNITED STATES V. SHOKEEN
